IN THE COURT OF APPEALS OF IOWA

                                    No. 15-1535
                              Filed February 24, 2016

IN THE INTEREST OF Z.S., C.V., AND C.V.,
Minor Children,

R.W., Mother,
Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Woodbury County, Julie A.

Schumacher, District Associate Judge.



       The mother appeals the district court’s termination of her parental rights to

her children, Z.S., C.V., and C.V. AFFIRMED.



       Zachary Hindman of Bikakis, Mayne, Arneson, Hindman & Hisey, Sioux

City, for appellant mother.

       Thomas J. Miller, Attorney General, and Kathrine S. Miller-Todd, Assistant

Attorney General, for appellee State.

       Stephanie Parry, Sioux City, attorney and guardian ad litem for minor

children.



       Considered by Danilson, C.J., and Vogel and Potterfield, JJ.
                                             2


VOGEL, Judge.

         The mother appeals the district court’s termination of her parental rights to

her children, Z.S., C.V.-1, and C.V.-2, arguing the State failed to prove by clear

and convincing evidence the grounds to terminate her rights pursuant to Iowa

Code section 232.116(1)(d) and (f) (2013), and asserting termination is not in the

children’s best interests. We conclude the court properly terminated the mother’s

rights under paragraph (f), as the children cannot be returned to her custody due

to her inability to keep them safe from abuse. Additionally, it is in the children’s

best interests the mother’s rights be terminated, given the extensive trauma the

children have experienced with resulting mental health needs. Consequently, we

affirm the order of the district court terminating the mother’s parental rights. 1

         Z.S., born 2008; C.V.-1, born 2003; and C.V.-2, born 2002, came to the

attention of the Iowa Department of Human Services (DHS) in December 2012,

due to reports of sexual abuse. The children’s older brother, who is not part of

this case, was adjudicated delinquent following his admission that he abused his

siblings. He then revealed he had been sexually abused by Z.S.’s legal father for

two years, as well as being exposed to sexually explicit movies by the mother.

         The children were adjudicated in need of assistance (CINA) on January

24, 2013, and a safety plan was put in place so the children could remain in the

mother’s care. However, the mother continued to expose the children to harm.

She allowed the children to be around the older brother unsupervised and

exposed them to other sexual predators.               The children all demonstrated

behaviors strongly indicating abuse, and Z.S. reported additional sexual and

1
    The rights of three named fathers were also terminated, but none appeal.
                                        3


physical abuse to her therapist. Due to the mother’s inability to comply with the

safety plan, the children were removed from her care following a hearing on

February 28, 2014. They were subsequently placed in foster care. With intense

services offered to and received by the mother, but little progress noted, the

State petitioned to terminate the mother’s parental rights to the children. After

hearing all the testimony and receiving evidence, the court on September 7,

2015, terminated the mother’s rights. The mother appeals.

       We review termination proceedings de novo. In re S.R., 600 N.W.2d 63,

64 (Iowa Ct. App. 1999). The grounds for termination must be proved by clear

and convincing evidence. Id. Our primary concern is the child’s best interest. Id.

When the juvenile court terminates parental rights on more than one statutory

ground, we only need to find grounds to terminate under one of the sections cited

by the juvenile court to affirm. Id.

       To terminate parental rights pursuant to Iowa Code section 232.116(1)(f),

the State must establish the child is four years of age or older, has been

adjudicated CINA, has been removed from the home for the last twelve months,

and there is clear and convincing evidence the child cannot presently be returned

to the mother’s care without suffering adjudicatory harm.            Iowa Code

§ 232.116(1)(f)(1)–(4).

       In November 2014, at the permanency hearing, the mother was given an

additional six months to work towards reunification. In spite of the additional

time, those monitoring the mother testified at the termination hearing they saw

little to no progress.    As the children’s therapist opined in March 2015, the

children “need solid structure, discipline, and supervision to keep them safe and
                                        4


to keep others safe from them. They are all at moderate to high risk of being

exploited by others.”   The record is replete with examples of the mother’s

greatest deficiency—her inability to keep the children safe from being sexually

abused even after a full complement of services was offered to her. Though the

mother made some improvements prior to the termination hearing, her failure to

understand her children’s trauma and continued vulnerabilities, such that she

could protect them from even more sexual abuse, is notable. In determining the

future actions of the parent, her past conduct is instructive.    In re J.E., 723
N.W.2d 793, 798 (Iowa 2006). The mother has only demonstrated slight, if any,

improvement regarding her ability to protect the children, and her past actions

indicate they would not be safe in her care. Therefore, upon our de novo review,

we agree with the district court the State proved by clear and convincing

evidence the children cannot be returned to the mother’s care without suffering

harm. See Iowa Code § 232.116(1)(f)(4).

       Furthermore, it is in the children’s best interests the mother’s rights be

terminated. The mother never seemed to grasp the severity of the abuse the

children had suffered, nor did she acknowledge the danger of the people to

which she exposed them. See In re C.C., 538 N.W.2d 664, 667 (Iowa Ct. App.

1995) (finding mother’s inability to protect her children from abuse warranted

termination).

       It is also encouraging that just months after the children were removed

from the mother’s care they were all making progress in curtailing negative

behavior, as well as beginning the arduous and painful process of moving past

the abuse that plagued them while in the mother’s care. Given this evidence, it is
                                        5


clear the children should remain out of the mother’s care, and it is in their best

interests her rights be terminated.   See Iowa Code § 232.116(2); S.R., 600
N.W.2d at 64 (noting the consideration of the children’s best interests is

paramount). We therefore affirm the district court’s termination of the mother’s

parental rights.

       AFFIRMED.